Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang US 20160192331.

Regarding claims 1, 9, 17, Liang teaches receiving downlink configuration information from a base station, wherein the downlink configuration information is used to indicate a configuration of a downlink control message, the configuration of the downlink control message comprises a format of the downlink control message (base station sending to a user equipment (UE) a downlink control information format, wherein the downlink control information format carries uplink and downlink configuration information used for indicating an uplink 
receiving the downlink control message from the base station based on the configuration of the downlink control message (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claims 1, 9, 17 above, and further in view of Kishiyama US 20130170406.

Although Liang teaches a downlink control message / PDSCH, the reference is silent on some information fields of the downlink control message are used to carry the service data to be transmitted to the terminal, and another information field of 
Kishiyama teaches some information fields of the downlink control message are used to carry the service data to be transmitted to the terminal, and another information field of the downlink control message is used to carry layer 1 or layer 2 control signaling (The downlink L1/L2 control signal is a signal for controlling the layers 1 and 2 and is formed with RB allocation information in the PDSCH to each mobile terminal apparatus, [0049]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Liang by   some information fields of the downlink control message are used to carry the service data to be transmitted to the terminal, and another information field of the downlink control message is used to carry layer 1 or layer 2 control signaling, as shown by Kishiyama. This modification would benefit the system by informing the mobile of layers 1 and 2 signaling.

Allowable Subject Matter
Claims 3-8, 11-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476